PRINCIPAL INDICATORS |GRI G4-9| R$ million 2009 1 Net sales Domestic market 6,424 12,148 13,515 15,419 16,668 17,159 Export market 4,969 8,789 9,166 10,287 11,849 13,362 Gross profit Gross margin (%) 24.2 20.2 25.3 25.9 22.6 24.8 Operating income Operational margin (%) 6.2 1.9 8.3 7.8 6.1 8.1 EBITDA NA NA NA EBITDA margin (%) NA NA NA 11.2 8.0 10.3 Adjusted EBITDA Adjusted EBITDA margin (%) 10.2 5.6 11.6 12.6 9.4 11.9 Net income 54 Net margin (%) 0.5 1.1 3.5 5.3 2.7 3.5 Net adjusted income 357 2 1.582 3 Net adjusted margin (%) 1.4 1.7 3.5 6.2 2.7 3.5 Market value Total assets Shareholder’s equity Net debt Net debt/EBITDA 2.92 3.60 1.38 1.67 2.62 1.87 Earnings per adjusted share– R$ 3 4 Number of shares 206,958,103 436,236,623 872,473,246 872,473,246 872,473,246 872,473,246 Number of treasury shares 430,485 1,226,090 781,172 3,019,442 2,399,335 1,785,507 1 Pro-forma data for 2009, as if the incorporation of the association with Sadia had occurred on January 1, 2009. 2 Net adjusted result - not considering the absorption of tax losses amounting to R$ 132 million due to the incorporation of Perdigão Agroindustrial S.A. in 1Q09. 3 Net adjusted result - not considering the absorption of the forecasted loss of R$ 215 million in Income Tax with respect to the incorporation of Sadia S.A., expected to take place in 2012. 4 Consolidated excluding shares held as treasury stock. CONTENTS MESSAGE FROm mANAGEmENT 2 BRF 6 Strategic management 12 Corporate governance 14 Ethical behavior 20 Risk management 22 INTELLECTUAL CAPITAL 26 FINANCIAL AND CONSTRUCTED CAPITAL 30 Operational performance 35 Economic-financial performance 39 HUMAN CAPITAL 48 SOCIAL CAPITAL 58 Value chain 62 Responsibility for the product 67 Animal wellbeing 72 Society 74 NATURAL CAPITAL 80 ABOUT THE REPORT 94 SocIaL RePorT/IBase 97 GRI CONTENTS INDEX 99 CORPORATE INFORMATION 108 MESSAGE FROM MANAGEMENT |GRI G4-1| BRF experienced a period of major change during 2013 in the wake of the complex merger of two food industry giants and the ecient implementation of requirements requested by the Brazilian anti-trust authorities (Cade). The spirit of the period was to rethink the company based on a broad set of ideas and information inspired by a top level team as part of the process of initiating a new business cycle. The target of this cycle is to make BRF still more sustainable and perfectly aligned to the expectations of its clients and consumers. In addition to its already recognized product quality, strong brands, ecient pr oduction chain and distribution capacity, BRF now aims to place greater focus on innovation, revisiting its product portfolio, investing in products with greater added value and profitability – as well as directing its international strategy towards specific markets. The world is experiencing a significant transformation and companies which are in the vanguard of their industries must anticipate these changes if they are to maintain or improve their place in the market. Thus, our main objective is to bring the consumer to the heart of decision-making and guidance of our business. Our clients – the key link in the relationship between the company and the consumers – were also consulted during the year of 2013. This process was conducted through a satisfaction survey involving more than a thousand interviews including the participation of the company’s leaders across all the channels of our business: auto-service, retail and food services. BRF is committed to listening and attending to the requirements of all stakeholders that play a role in determining its future. For us, these opinions are essential if we are to make the adjustments in our level of service which in spite of all has still not reached the standard of excellence we are seeking – whether in terms of punctuality, excellence of service, or in visiting plans and deliveries. The perception of our clients and consumers is critical to the structuring of this new BRF, a company which will migrate from an industrial focus –maintaining its productive potential - to a model which is absolutely market oriented. As an integral part of this strategy, the entire senior management of the company is to be directly exposed to contact with the point of sale through a far-reaching program of visits to supermarkets and small retailers. If we are to achieve these ambitious objectives, a comprehensive and intensive exercising of talent management and a corporate culture which prioritizes meritocracy and high performance will be crucial. We want the right people in the right places, working in a healthy and safe environment. In this context, we have intensified the Health, Safety and Environment program (SSMA). This has taken the form of a manual for informing and guiding service providers which operate on BRF’s premises. We also conducted the company’s first employee organizational climate survey between May and June when more than 86 thousand responded to the questionnaire, this corresponding to 90% of all our active employees. Our planning cycle - denominated BRF-17 was executed during the course of the second half of 2013 involving the participation of approximately 150 people – among directors, executive oc ers and consultants. This group undertook a profound review of the Company to establish our course of action for the 2014-2017 period and a framework for guiding the company. During this fiscal year, we have maintained our values aligned to the ten principles of the United Nations Global Compact and have revalidated our objective of achieving our transformational vision: “To be one of the leading food companies in the world, admired for its brands, innovation and results, contributing to a better and sustainable world”. In line with the Company’s changes, we have structured a Vice Presidency for Marketing and Innovation for coordinating marketing and technological innovations. Under this umbrella, we have repositioned the Market Intelligence Area to ensure that the information and knowledge is transformed into action and decision making. Again as part of this structure, the Channels Development department – responsible for product and category segmentation – will o er service packages tailored to each client type. Other areas under the Vice Presidency for Marketing and Innovation are Brands, Quality and R&D. In the light of the major priority given to innovation in the new cycle, the BRF Innovation Center in Jundiaí was planned to be our new product launch laboratory. With its experimental kitchens, the center is becoming an important source of integration of the company with the clients and consumers, covering the entire R&D area for industrialized products and the focus of monthly meetings from the Innovation Committee. The purpose of all this organizational restructuring is to consolidate BRF as a company which creates value from the strength of its brands and innovative products, rendering it less sensitive to narrowing commodity margins. We are experiencing a period full of achievements on the back of a highly positive performance when compared to the previous fiscal year. This is a clear demonstration of the company’s resilience in a scenario which remains a challenging one. Net sales were R$ 30.5 billion, a growth of 7.0% over 2012. The company’s operational result was R$ 2.5 billion and net income, R$ 1.1 billion – representing growth over 2012 but still below our objective. We believe that all the initiatives we have taken involve a process of long term sustainable work. Notwithstanding the fact that this does not always bring immediate results, one of the key targets in our Acceleration Plan will be to consistently and gradually increase our Operating Result by R$ 1.9 billion as from 2016. On the international front, 2014 will see the rollout of our Abu Dhabi plant in the United Arab Emirates, the first to be built by BRF outside Brazil. This project represents one of the key foundations of our strategy for investing in profitable processed products with a strong brand and higher added value in such fast-growing markets as the Middle East, North Africa & Southeast Asia (known as MENASA). In Brazil, our goal is to reinforce our position as a market leader which is admired by all our stakeholders: consumers, clients, employees and investors. We are fully confident and enthusiastic with BRF’s new development cycle, the seeds of which have been sown in the fiscal year 2013. Abilio Diniz Chairman Claudio Galeazzi Global Chief Executive Oc er 4 It was created from the merger of Perdigão and Sadia, whose consolidation was announced in 2009 and completed in 2012, and operates in the frozen meat (poultry and pork), processed meat foods, dairy, margarine, pasta, pizza and frozen vegetables segment, responsible for 20% of world trade in poultry. |GRI G4-3; G4-4| With 49 plants in all regions of the country, it has among its main asset the distribution capacity which enables its products to reach consumers in 98% of the brazilian territory through 500,000 monthly deliveries and 28 distribution centers. In the international market, is the leader with Sadia brand in various categories in Middle Eastern countries and is building a factory in Abu Dhabi, United Arab Emirates, scheduled to start operations in the first half of 2014. It maintains 22 sales oc es serving customers for more than 110 countries on the five continents and nine industrial units in Argentina and two in Europe (England and Holland, through Plusfood), as well as a joint venture with Dah Chong Hong Limited (DCH), which makes the distribution in retail and food services in the chinese market. Partner of over than 14 thousand producers of live animals. |GRI G4-6; G4-8| Public company since 1980, it has joined Novo Mercado of BM&FBovespa (BRFS3) for eight years and is also traded on the New York Stock Exchange (NYSE - ADR level III). Since 2005 is recognized by the strong commitment to sustainable development being part of BM&FBovespa’s Corporate Sustainability Index (ISE) portfolio. This commitment is reinforced and internationally recognized since 2012, on its entering in the portfolio of Emerging Markets of Dow Jones Sustainability Index. |GRI G4-7| One of the largest employers in the country ended 2013 with more than 100 thousand employees. Net revenue totaled R$ 30.5 billion and consolidated net income was R$ 1.1 billion. The equity referring to December 31, 2013 totaled R$ 14.7 billion. |GRI G4-9| In 2012, the migration of units to Marfrig was completed, arising from the Performance Commitment Term (TCD) agreed with the Administrative Council for Economic Defense (Cade) in the process for approval of the consolidation of the merger between Sadia and Perdigão. The year 2013 was marked by several organizational changes in the Company. A new Board of Directors was elected, there was a reorganization of oc ers and a matrix structure adopted. BRF now has a global CEO, a Brazil CEO and an international CEO. One Vice-President for Marketing and Innovation was also created, which supports the new operating model, which is consumer, customer and market-oriented, o ering new products with latest technology. The new strategic plan, BRF-17, was structured, as a landmark that defines the direction of the Company. Moreover, it was announced an agreement to transfer operation of cattle to Minerva S.A., in exchange of equity interests (such agreement is pending approval from Cade to be concluded in fact). |GRI G4-13| With 49 plants in all regions of the country, it has among its main asset the distribution capacity which enables its products to reach consumers in 98% of the Brazilian territory through 500,000 monthly deliveries and 28 distribution centers. STRATEGIC MANAGEMENT |GRI G4-2| Broadly speaking, the strategic plan of BRF is characterized by the construction of an increasingly agile organization, oriented to clients and end consumers. As an essential part of the new development cycle, there was a thorough review of the strategic plan for the period 2014-2017, aiming to establish a direction of the Company, focused on creating value for its key stakeholders. This new strategic plan, called BRF-17, was built during the second half of 2013 with the participation of about 150 people, including directors, oc ers and consultants, with workshops and a major alignment event held at the end of the year. Through BRF-17, we seek an ambitious change in the level of returns for the next cycle. The main value levers are guided in increased revenue, cash generation (EBITDA) and return on invested capital ( Return On Invested Capital - ROIC), aligned with the expectations of shareholders’ value. The focus will be on growing cash flow driven mainly by increases in net operating profit after taxes ( Nopat ),in revitalization of categories and innovation in the brazilian market as well as growth in foreign markets. Broadly speaking, the strategic plan of BRF is characterized by the construction of an increasingly agile organization, oriented to clients and end consumers, which delivers the desired results, leading the markets where it operates, with admired products and brands, and that creates development opportunities for its employees and partners. BRF MANAGEMENT MODEL Fundamental element that involves all the key principles is the assumption that decisions and commitments are configured on landmarks and are formally anchored in deadlines and targets. Thus, we defined an integrated model of planning and management that is also related to the variable remuneration of executives and employees. BRF-17 sums up 46 strategic initiatives, with leaders appointed, detailed action plans, indicators and targets set. The evolution of each initiative will be evaluated by the leaders and monitored by senior management in specific forums with particular frequency and through a management process established internally. The full cycle of planning will occur in two years, with summarized reviews in the interval years and a close monitoring of the execution of strategic initiatives, ensuring its scope, time, budget and results. In turn, the annual budget cycle will have monthly reviews, directed to financial objectives, in order to ensure the delivery of the budget and harmony between production and demand. DEAL WITH MINERVA |GRI G4-13| Result from this strategy of unbundling the chain , BRF signed in november 2013 an investment agreement that set the terms for the transfer of their cattle operation to Minerva S.A., in exchange for equity interest. One of the leaders in South America in the production and commercialization of in natura beef, live cattle and their derivatives, Minerva and its holding VDQ Holdings S.A. will assume units of cattle slaughter of Várzea Grande and Mirassol do Oeste (MT) as well as employees of BRF engaged in such activities. With the ability to slaughter 2600 cattle per day, the cattle segment had reached approximately R$ 1.2 billion net income in 2012. The agreement, still subject to approval by the Administrative Council for Economic Defense (Cade), and does not take BRF out of the business, but leaves the management of slaughter in the care of a more specialized company. BRF will hold two seats on the Board of Directors and will receive shares issued. SUSTAINABlE STRATEGY |GRI G4-2| With the concept of sustainability fully integrated into the strategy and solidified in its culture, the management of everyday life and attitudes of the organization in 2013 were based on a set of guidelines, practices and actions that seek simultaneous positive results in economic, environmental and social aspects. To facilitate the implementation of this strategy, BRF established in 2011 six priority pillars that permeate all areas, taking into account the positive and negative impacts it has on society as well as its ambitions. The pillars were also the basis of analysis and planning of BRF-17, with a strong focus on the value chain of the Company, and structuring a specific road map for the theme. The pillars of sustainability are: The execution of this strategy made BRF integrates the ranking of the 100 most sustainable companies in the world, produced by the Canadian group Corporate Knights of financial products, media and research. The Company is one of the two brazilian companies that appears in the ranking that was released in january 2014 at the World Economic Forum in Davos, Switzerland. The Company was also listed in the Global Compact 100 (GC100).Launched in 2013 by the Global Compact of the United Nations, the index selected companies which joined the ten principles of the Global Pact and have commitment with profitability. In 2013, BRF had an average income of R$ 8.1 thousand for every R$ 1 invested in sustainable projects. The initiatives cover aspects such as valuation of employees, respect for the environment, health, education, cultural and sports projects. The calculation of the return on investment was made by the Spanish company Management & Excellence, specialized in research and measurement of financial gain obtained with sustainability. In the latest survey, considering companies listed on the São Paulo Stock Exchange (BM&F Bovespa), BRF ranked eighth among the 16 most sustainable for results from 2009 to 2011. Annual Report 2013 13 CORPORATE GOVERNANCE |GRI G4-34, G4-38| Member of the Novo Mercado of BM& FBovespa since 2006, BRF is the first company in the food and beverages industry to follow the rules of this segment. Besides having shares traded on the São Paulo Stock Exchange (BM&FBovespa - BRFS3), is present on the New York Stock Exchange (ADR level III-BRFS). The best governance practices include keeping only common shares; equal rights, premium on public o erings and mechanisms for the protection of investors, and arbitration as more agile and specialized way to resolve conflicts of interest. To avoid ownership concentration, the shareholder or group of shareholders that starts to control a volume of shares exceeding 20% of total shares is required to make a public tender o er. In addition, each bought share gives its holder an additional remuneration of 35% of the average value of the price during the 30 days preceding the date of the o ering. The o er price can also be based on the economic value determined in an appraisal report, or even 135% of the issue price of the shares in capital increases of the last 24 months, whichever is greater. Conflicts of interests are not allowed and are fought according to the rules established in the Code of Ethics and Bylaws. The financial statements comply with international accounting principles (IFRS) and the provisions of the Internal Control over Financial Reporting System, based on the s-Oxley Law (SOX). |GRI G4-41| Instances of governance include General Meeting of Shareholders, Board of Directors, Fiscal Council, which performs functions of the Fiscal Council, Advisory Committees to the Board of Directors and Executive Board. The area of corporate governance is responsible for directing and monitoring demands, making interact between hierarchical levels of the Company with the collegiate bodies, including the strategies and decisions of these bodies, and integrating to the stakeholders, with a focus on adding value to the institutional image of BRF, to the market value and facilitate access to capital, with improvement of performance and profitability, and contributing greatly to the survival of the company. The process of delegating responsibility for economic, environmental and social issues from the highest governance body for senior executives and other employees is conducted in accordance with the decisions taken in collegiate bodies, depending on the hierarchical level of need for approval: Board of Directors and Statutory Executive Board, with dismemberment via compliance documents issued and rules and regulations to be held by the executives. Entire delegation of responsibility is monitored by SAP system. |GRI G4-34, G4-35, G4-37| MEETING OF SHAREHOLDERS Main channel of recommendation from shareholders to management, the meetings are held with minimum attendance of 70% of shareholders who have their participation stimulated by direct approach to investors and sending of the reference manual, detailing the reasons for the meeting and general information of the process and the importance of the attendance of shareholders. The meetings approve the financial statements, consolidations, elect the Board of Directors and the Fiscal Council and approve the remuneration of directors, and other matters which depend on shareholder approval. |GRI G4-53| SHAREHOLDER’S COMPOSITION* FISCAl COUNCIL/AUDIT C OMMITEE It consists of three members, two of whom are independent, including a financial expert, who hold monthly meetings and whenever necessary. Under the terms of U.S. law, it performs functions of an Audit Committee, thus receiving protests, claims, recommendations and complaints submitted by employees and shareholders through whistle blowing channels, having power to act with independence and may, at its discretion, forward claims / complaints for the Internal Audit to determine or hire an independent company, and, if necessary, mobilize the Board of Directors. |GRI G4-37, G4-49| COMMITTEES Since 2006, BRF maintains advisory committees of the Board of Directors, consisting of members of the Board and the Executive Board. In 2013, four advisory committees worked: Strategy and Markets, Governance and Sustainability, Finance and Risk Policy, and People, Organization and Culture. The Strategies and Markets and Governance and Sustainability committees are responsible for recommendations for decision-making on issues related to economic, environmental and social impacts of the Company. More operating sustainability issues are evaluated and monitored by the Executive Board and presented to the Committee, which evaluates results, risks and opportunities. Periodically, there is accountability to the Board of Directors, which also monitors the performance of the Company in this issue. In 2013, a temporary committee, called the Steering Committee, without deliberative function, operating from april to august, aiming to seek opportunities to add value to the Company, which accompanied the Acceleration Program of New Business and Administrative Structure Review was created, according to pertinent fact disclosed on 08/13/13. |GRI G4-34, G4-45, G4-47| From left to right: Susana Hanna Stiphan Jabra Independent member Attilio Guaspari* Independent member Decio Magno Andrade Stochiero Member *Financial specialist BOARD OF DIRECTORS |GRI G4-39, G4-40, G4-42, G4-45| The Board is responsible for approving the Strategic Long Term Plan and Rules and Regulations of the Company, comprising the pillars of sustainability. Its members are positioned on the views of stakeholders and receive information of improvements to be implemented by the areas involved in activities with economic, environmental and social impacts, considering risks and opportunities. Elected in april 2013 for a term of two years, the board has been appointed in accordance with the provisions of Article 16 of the Bylaws, consisting of the indication of slates by the shareholders for the composition of the Board of Directors to be elected by the Annual and Extraordinary General Meeting. The criteria for selection and appointment to the highest governance body and its committees are technical expertise, solid reputation, with the condition of not holding oc es in competing companies or representing conflicting interests and the appointment of shareholders, not existing any kind of specific share. The board is made up of professionals with di erent backgrounds with extensive experience in brazilian and international companies of di erent sectors that add to the decision making process. In december 2013, it was composed by 11 members, 8 of them independent (73%), a figure that exceeds the 20% recommended by the rules of Novo Mercado. The concept of independent director is defined by the rules of Novo Mercado and criteria established by the Sarbanes-Oxley Law. In the Bylaw there is a specific item on the indication process of shareholders to participate in the election. Any shareholder may express their appointment via letter, within the agreed time. In line with best corporate governance practices, the president of the Board of Directors does not perform executive functions and all relevant decisions are taken by at least 2/3 of favorable votes. The Board of Directors is evaluated by a process specially developed by a specialized and independent consultancy. The experience of members is explained in relation to economic, environmental and social aspects. From the left to right: Luiz Fernando Furlan Independent member Simon Cheng Independent member Décio da Silva Independent member José Carlos Reis de Magalhães Neto Independent member Abilio Diniz Chairman and Independent member Sérgio Ricardo Silva Vice-Chairman and Independent member Manoel Cordeiro Silva Filho Independent member Paulo Assunção de Sousa Member Walter Fontana Filho Independent member Carlos Fernando Costa Member Luis Carlos Fernandes Afonso Member EXECUTIVE BOARD Positions and functions were redesigned during 2013 but the body still have to report to the Board of Directors. Ended in 2013 with nine members, appointed for the following positions: Global Chief Executive Oc er, Brazil Chief Executive Oc er, International Chief Executive Oc er, Director of Finance and Investor Relations, Director of Administration and Human Resources, Director of Operations, Director of Integrated Planning and Management Control and Director of Marketing and Innovation. The Statutory Executive Board is responsible for economic, environmental and social issues and has specific structures for each of the pillars, as well as goals and objectives to be achieved, which are integrated into the Strategic Plan BRF-17. It meets monthly to monitor the overall performance, using indicators proposed by brazilian and international institutions. |GRI G4-36| 18 From to left to right: Pedro de Andrade Faria International Chief Executive Oc er Sérgio Carvalho Mandin Fonseca Brazil Chief Executive Oc er Ely David Mizrahi Vice President Food Service Nilvo Mittanck Vice President – Operations Gilberto Antonio Orsato Vice President – Administration and Human Resources Claudio Galeazzi Global Chief Executive Oc er Sylvia Leão Vice-President of Marketing and Innovation Hélio Rubens Vice President of Integrated Planning and Management Control Augusto Ribeiro Júnior CFO and Investor Relations Oc er ETHICAl BEHAVIOR |GRI G4-56, G4-57, G4-58| The guidelines are set to fulfill its social function in accordance with the ethical principles, consistency, transparency, integrity and respect for people, legality and society in general. After the review and update in 2012, BRF Code of Ethics and Conduct was fully disseminated among its professionals during the year 2013, being completely incorporated to BRF Culture. It is available on intranet/ internet in Portuguese and English, and was disclosed to all the oc es after update. It is thus applied to all operations of the Company, whether domestically or internationally. The guidelines are set to fulfill its social function in accordance with the ethical principles, consistency, transparency, integrity and respect for people, legality and society in general. The expected behavior is presented and explained to all the employees on hiring, when they are trained in anti-corruption guidelines by means of the Integration Program of New Employees. On that moment, each employee signs the statement of commitment, taking responsibility for complying with and ensure full and continued compliance with the guidelines and ethical principles expressed in the Code of Ethics and Conduct. Policies and whistle blowing channels were widely disclosed in 2013 and are available on the intranet/ internet, and the Internal Audit is responsible for check. BRF also has TV and written internal communication channels through which the administration provides information regarding the progress of the business, and creates opportunities for employees on issues of particular or collective interest. ACTIONS AND MECHANISMS OF RElATIONSHIP COMPLAINTS DETERMINED |GRI G4-26, G4-EN34, G4-HR12, G4-SO11 ANd G4-LA16| |GRI G4-26, G4-EN34, G4-HR12, G4-SO11 ANd G4-LA16| BRF believes that the availability of complaints and claims mechanisms leads to have good relationships with its stakeholders and is essential for critical analysis and continuous improvement of products and processes. Moreover, it strengthens risk management, since the open channel allows greater knowledge of the demands, feedback on performance, impact mitigation and more transparent approach. The Company has rules that comprise corporate mechanisms for complaints and claims for both internal and external communication, and describe the flow for treatment of contacts made through the available channels (intranet, internet, email, national and international telephone and mail). The Code of Ethics and Suppliers Code of Conduct also contain reasonable policies and guidelines and whistle blowing channels available. Consumers and customers contact the Consumer/Customer Service (SAC) for all types of events, search for information, requests for recipes, suggestions, compliments, among others. Under Classification Determined determination Audit 80 27 Organizational Climate 153 34 Operating 100 10 Total 71 Complaints and claims related to the environment are administered, as well as other suggestions and opinions of the Company for the issue, through internal rules for Environmental Communication, which provides the necessary flows for that matter reaches the person responsible for negotiations and also includes the return of the matter to the protester, through the alignment between the plant and the Environment Corporate and Energy Excellence area. For the agrobusiness area in 2013 the Agricultural Ombudsman, which will be implemented in 2014 and aims to develop communication channels for suggestions, complaints and opinions, specific of this activity. The responsibility of the Ombudsman will be to collect information giving internal and external treatment. Corporate Communication is another catalyst of demands aimed at several formal channels of relationship of BRF (audit, disk complaint, SAC and fan pages of consumer brands). These demands come, especially through the media, and are directed immediately to the appropriate formal channel, which can be supported on the best form of service and preparation of responses and/or positionings. This flow mainly covers consumer complaints, reports of incidents and/or accidents in industrial units. In 2013 the “Tell Us” channel was developed and approved, a global communication channel created to hear what employees think, to share ideas, opinions, criticisms and suggestions in a simple and transparent way. The channel was ociall y released to employees in january/2014. BRF believes that the availability of communication mechanisms leads to have good relationships with its stakeholders and is essential for critical analysis and continuous improvement of products and processes. SAC DEMANDS |GRI G4-26, G4-EN34, G4-HR12, G4-SO11 ANd G4-LA16| Reasons for contacting SAC Information Search 39% 36% Recipe Requests 35% 46% Compliments/Suggestions 5% 5% Various topics 15% 7% Complaints received by existing channels related to deviations, frauds, moral or sexual harassment are included in the Complaint Report of the Audit, with the following classification: Complaints of Audit - Coordinated by the Internal Audit managers with delegation to specialized auditors have results reported to the Global Chief Executive Board, Member of the Audit Committee, Director of Administration and Human Resouces and the Oc ers of the areas involved. The report presents the complaints received, actions taken and checks made. Depending on the severity of each case, Legal and Human Resources professionals are engaged in the process, aiming to evaluate and adopt referrals, as well as any applicable penalties to employees and/or partners who have violated the established policies. Complaints of Organizational Climate - Complaints of organizational climate are directed to the area of Management Engagement & Culture (HR), which is responsible for investigating and referrals. Operating complaints - Complaints from customers, suppliers, employees, or others, classified as operating, are sent to the respective units and areas for investigation and referral, with monitoring of measures by the Internal Audit. Of the total complaints determined in 2013, approximately 50% were grounded. These complaints include environmental, labor, and related human rights and society. Annual Report 2013 21 RISK MANAGEMENT |GRI G4-2| With a well established governance, risk management policy is developed in a participatory manner and led by an expert management. The risk management policy of BRF is monitored monthly by the Board of Directors. Every two years the policy is reviewed and approved by the Board and is considered of paramount coverage, reinforced against isolated actions and changes of names in the executive board. With a well established governance, risk management policy is developed in a participatory manner and led by an expert management, which examines the risks of the Company by means of specific tools and indicators, reporting to the collegiate bodies. The policy is considered disciplined, mature and conservative, acting preventively through continuous and comprehensive monitoring of factors that can a ect the course of business or conquering of planned results. |GRI G4-46| Having strengthened financial and operating issues, risk management in BRF evolved into a more linked to business and strategy approach, and follows a process of gradual expansion which will culminate with an extensive management of business risk impregnated to BRF Culture. In 2013, this issues were followed up as most relevant aspects of risk: Financial - Full compliance with the Financial Risk Management Policy is monitored by the Committee of Financial Risk Management, which also proposes operations and vetoes proposals that it deems inappropriate. Minimum and maximum guidelines are established in the use of hedge hired to minimize the impacts of exchange rate volatility on its income. Supply chain - With a long chain, BRF has a comprehensive risk management policy of supplies, with mechanisms to prevent and repair damage. In 2013, the Program for Monitoring the Supply Chain was expanded due to the need to identify and mitigate risks controlled by third parties who, although not under the direct management of the Company, influence the business. Operating - Since 2010, BRF has the Operating Risk Management Project (RMP), which focuses primarily on the prevention of possible property claims and relies on the involvement of various departments. In addition, an area constantly monitors the aspects that can hinder productivity and continuity of operations (such as scarcity and cost of labor, infrastructure of the logistics, industrial operations, etc.). Operating risks of manufacturing plants and distribution centers are mapped to identify impact and probability of occurrence. BRF considers the Precautionary Principle, which states that lack of full scientific certainty should not be used as an excuse not to prevent serious or irreversible damage to environment or human health. This principle is observed in the developing, designing, manufacturing and distributing phases of the product. Based on this philosophy, the Company takes out insurance against property damage and loss of profits involving factories, equipment, transportation of goods and liability for product and operations. The Operating Control Center operates since 2012, a proactive system with employees from di erent areas gathered in a single room, in Curitiba, where they administer any problems in order to avoid risks involving continuity, productivity and eciency of oper ations. |GRI G4-14| Sanitary control - Risks of this nature are eliminated or minimized by constantly updating practices adopted in its own operations and integrated producers, process improvements and rigid system of industrial operation. The slaughtering units are strategically located in di erent regions of the country and abroad with the aim of reducing impacts of health issues or any international embargoes to a specific region. Food safety - The risks related to food safety are controlled by the BRF Quality System and specific food safety programs (such as the Good Manufacturing Practices, Hazard Analysis and Critical Control Points - HACCP). These programs, in particular HACCP, guarantee the elimination or minimization of biological, chemical and physical hazards that may occur in the product, ensuring that products commercialized by the Company pose no risk to consumers health. The Company makes use of metal detectors and X-ray equipment to maintain the safety of the final product. In addition, all suppliers sign contracts with clauses guaranteeing the safety of commercialized items and those produced in any unit can be traced through a history that identifies the path to the consumer, in a process that includes feed control and drugs supplied to animals. Commodities - The operating results are subject to seasonal factors and volatility that a ect both the prices of raw material and sales prices of BRF. The Company’s business is largely dependent on the cost and supply of corn, soybean meal, soybeans, pork, milk and other raw materials as well as the selling prices of poultry, pork and dairy products, all of which are determined by constant changes in supply and demand that can fluctuate significantly, and other factors over which we have little or no control. These other factors include, among others, fluctuations in the levels of domestic and global production of poultry, pork, beef and milk, environmental and conservation regulations, economic conditions, weather, and animal and field diseases, the cost of international freight and exchange rate fluctuations. The economic sector of activity, both in Brazil and abroad, is also characterized by cyclical periods of higher prices and profitability, followed by overproduction, which leads to periods of lower prices and profitability. BRF cannot minimize these risks by entering into long term contracts with customers and with most suppliers, since these contracts are not customary in the industry. Financial performance is also a ected by costs of domestic and international freight, which are vulnerable to fluctuations in oil prices. Perhaps the Company is not successful in addressing the e ects of cyclicality and volatility of costs and expenses or the pricing of products and in this case, its financial performance may be adversely a ected. Image and reputation - BRF seeks to maintain its image attached to a solid corporate governance and values such as trust, ethics and transparency. With a clear and adjusted image and reputation risk policy to all business and segments, the rules for commercial areas reach also relations with international strategic partners. In addition, a Crisis Committee operates in all instances that can expose its image and its relationship with stakeholders. Environmental - There are specialized technical teams in industrial, agricultural and environmental issues in all manufacturing units, skilled to fully attend the brazilian legislation and act correctly and e ectively in emergency situations whenever necessary. Legal/Tax - There is constant monitoring of aspects that may be questioned by government agencies so as to reduce administrative and law suits. Moreover, the Company acts based on ethics protecting from risk of non-compliance with laws and regulations of all walks. Climate change |GRI G4-EC2| - In 2013, the 5th Report of the International Panel on Climate Change (IPCC) has reinforced the need to intensify adaptation actions confirming that global warming impacts will occur, even with the immediate discontinuation of GHG emissions. Aware of this reality, the company’s strategy considers aspects related to climate risks, assessing and managing potential impacts on the operations and supply chain, recognizing the vulnerability of natural resources and basic agricultural inputs for its production activity. Annual Report 2013 23 For BRF, the stimulus to more ecient pr oduction and innovation process can bring opportunities for the business. The main risks identified by BRF are related to physical aspects such as extreme changes in temperature and rainfall, which influence: agricultural productivity, quality and availability of pasture for animals, animal wellbeing and availability of energy as hydroelectric predominate in the brazilian energy matrix. These changes can directly impact the company’s costs by various factors, from the rising price of agricultural commodities to the need to search for other energy sources in the eminent risk of rationing electricity because of water scarcity. When mapping climate risks of the Company, we also considered the regulatory aspects, monitoring trends of change in licensing laws, that incorporate the management of GHS emissions at the national and international scene, and the reputational aspect, as developed country markets are more rigorous regarding environmental aspects of the product, specially the carbon emissions. Among the actions to minimize mapped risks and ensure competitiveness in cost, monitoring of inventories in the purchase of grain, constant monitoring of the climate; process eciency pr oject development, technological innovation aimed to improve ambience and climatisation to ensure the animals wellbeing, are highlighted. For BRF, the stimulus to more ecient pr oduction and process innovation can bring opportunities for business. Additionally, changes in weather patterns may favor the development of commodity production in regions close to the operations or provide greater volume of rainfall in areas where much of hydroelectric generation is concentrated, ensuring energy supply at a lower price. Trade barriers - Because of the growing of market share of brazilian poultry, pork and beef in international markets, brazilian exporters are increasingly being a ected by measures taken by importing countries to protect local producers. The competitiveness of brazilian companies has led some countries to establish trade barriers to limit access to their markets for brazilian companies. Moreover, the recent global crisis has had as one of its consequences the rise of protectionist measures around the world, as an attempt by national governments to mitigate pressures from the dicult ec onomic situation. The Company has been a ected by successive trade barriers imposed by various countries to which it exports. Developed countries also use direct and indirect subsidies to improve the competitiveness of their producers in other markets. Moreover, local producers in certain markets can exert political pressure on their governments to prevent foreign producers from exporting to their markets, especially during unfavorable economic conditions. All these restrictions can substantially a ect the export volumes and, consequently, sales and financial performance. If new trade barriers arise in major export markets, the Company may face diculties in reallocating products in other markets under favorable terms, and the business, financial condition and results of operations may be adversely a ected. Management - BRF depends on the members of the top management and the ability to recruit and retain qualified professionals for the implementation of its strategy. E orts to recruit and retain professionals may result in significant additional expenses, which could adversely a ect the results. Moreover, the loss of key professionals can a ect the ability to implement the strategy. Acquisitions - The Company regularly analyzes and seeks opportunities for strategic growth through acquisitions and other business ventures. Acquisitions, especially involving large companies, may present financial, administrative and operating challenges, and, including diversion of management attention from existing businesses, diculties in int egrating personnel and financial and other systems, expenses with di erentiated salaries of new employees, assumption of unknown liabilities and potential disputes with the sellers. It might as well face financial problems and other problems if the businesses acquired or that may be acquired in the future give rise to liabilities or other problems of which it has no knowledge. Acquisitions outside of Brazil may present additional diculties, such as compliance with legal and regulatory systems of foreign countries and integration of personnel with di erent administrative practices and may increase exposure to risks associated with international operations. In recent years, the relevance of acquisitions made by BRF increased significantly, and consequently increased the magnitude of the challenges. MANAGEM ENT OF COMPLIANCES The aspect of “Compliance” has high relevance to the operation and of the entire production chain involving environmental risks, such as consumer health, quality of surrounding life, reputation and food safety. Immediate and corporate preventive action has contributed to lower financial, environmental and social impact, correction of the causes, reduction of non-conformities and maintenance of good image of BRF before the Judiciary, prosecutors, government agencies and communities. The lawsuits are considered significant when the amounts involved are greater than R$ 150 thousand or if the matter can expose the image of BRF and/or create relevant precedents. Thus, the actions made to improve the performance of BRF are focused on the review and update of internal rules and training, monitoring and verification to analyze the meeting and compliance with requirements and rules. In 2013, we continued the Control Project of Operation Obligations with the settlement of various licenses and maintenance of the validity of existing licenses, and there was ongoing legal advice to meet all legal requirements. During the year, the system has also been developed for the control of all licenses of the Company, with partial implement in the units in Brazil and completion of the process expected to July 2014. The Company has several projects aimed at ensuring the sustainability of the production chain, one of the main strategic objectives of the agricultural area. In this sense, it has diagnosed and identified key risks and economic, social and environmental opportunities throughout the agricultural production chain, triggering specific actions to improve the production chain, such as: Program for Collection of Services Waste of Animal Health, environmental licensing, compliance with the Regulatory Instructions of the Ministry of Agriculture, Livestock and Supply (Mapa), electrical safety programs in production facilities and eradication of child labor, regularity in hiring of labor in the field, among others. BRF recorded a total of seven insignificant administrative penalties in 2013, four notices of violations with payment of a fine, one of infraction with application of warning and signature of two instruments of behavior adjustment. Judicially, the Company had to pay significant monetary damages (R$ 278,508.38) to the individual because of environmental event ,rupture of the waste containment pond, in Santa Catarina and received a non-monetary sanction, because of Public civil action filed by federal prosecutors which argued that BRF would have bought cattle from areas embargoed by the Brazilian Institute of Environment and Renewable Resources (IBAMA). On occasion, BRF and federal prosecutors executed a Conduct Adjustment Instrument (TAC) and the process was terminated. |GRI G4-EN29| Annual Report 2013 25 Reinforcing the idea that innovation must be 100% aligned with the positioning of BRF, the focus is on market-driven innovations and technological advances that continually di erentiate products, processes and packaging, and integrate its entire value chain, from producers to distribution, from the technology to brands, aiming to win the loyalty of partners, customers and consumers. Demonstrating the unification and consolidation of methodologies, has formed a single innovation committee that facilitates processes, expedites decision making and enhances communication. The Innovation Committee meets monthly in BRF Innovation Center (BIC) in Jundiaí (SP), 60 kilometers from São Paulo, strengthening the image of the center as a place of integration of the Company. Opened in june 2013, represents a milestone for technological research in the industry and a global benchmark of research. Its structure, built with 13.5 thousand square meters, has 7 thousand square meters dedicated to experimental kitchens for sensory testing and evaluations, in addition to receiving food services customers, as well as an extensive pilot plant, which includes complete lines of tests and areas dedicated to P&D of packaging, meat products, pasta and ready meals, margarines and spreads. The BIC o ers oc e structures, meeting rooms, library and creativity room that involves teams of researchers, quality area, management administration, information and processes. The complex received an investment of R$ 106 million of National Financing Projects (Finep), Brazil’s main institution supporting research, development and innovation for both the construction and production cycles for two years. The financing of Finep is just one example, among many others, of the project carried out in partnership between BRF and innovation bodies, as lender, universities and institutes of science and technology. Areas of P&D-Agricultural and Quality, focused on industrialized products, often perform jobs of Open Innovation, which value the partnership and collaboration for the joint construction of knowledge by promoting technological advances and productivity gains and competitiveness. Over 30 years of operation, the P&D-Agricultural area developed genetic studies that made BRF reference in the subject in Brazil, such as the production of diets with high levels of feed conversion, which ensure high productivity. BRANDS, PORTFOLIO, CATEGORIES AND PRODUCTS The consolidation of BRF as a dynamic company that builds value from the strength of its brands and innovation of its products came from a great job throughout 2013, which aims to make the business less sensitive to narrowing of margins of commodities through portfolio rationalization and revitalization of products and categories. The five most important brands of the Company: Sadia, Perdigão, Batavo, Elegê and Qualy began to be reassessed in light of BRF group to maximize every consumers needs and fill gaps in the market due to each of them, considering not only value propositions, but also consumer profile and consumption occasions. The approach to simplify the portfolio includes the involvement of the entire value chain, from the factory lines to the sales team, putting e orts on the most profitable and desired products both in domestic and international markets, i.e., the change involves extensive research and organization. However, new waves of release are also expected, from the expansion of families, as Qualy line to the revitalization of old products, such as burgers and sausages, with technology at the service of consumer trends. TECHNOlOGICAL INNOVATION Innovation for BRF is not restricted to its products, also involving their business processes. The pioneering technology has been recognized in 2013, when it stood out in the ranking of Information Week magazine as one of 100 most innovative IT companies in Brazil. The project that led to the award was the Mobile Platform for Sales Team (Palm), which increased the productivity of sellers by providing complete and fast interface to perform orders, inventory accounting and routing of visits. But in scale, the breakthrough of IT in the year was the global systems platform that incorporated the operations in Argentina and the Middle East, unifying almost 100% of the operations - it yet does not cover Chile, Uruguay and Russia. In addition, we consolidated the Business Intelligence tool that standardizes the management model and the indexes before measured in di erent ways. Another improvement was the development of talent management platform to measure performance with global and individual goals. Called the Excellence in People Management consists of a module of SAP that consolidates all numbers and information on Human Resources, facilitating the research and management. The optimization of the supply issues also occurred with better qualification of suppliers of projects and software factories. LOGISTICS AND DISTRIBUTION NETWORK Integrating planning, purchasing, sourcing, production and delivery, supply chain area of a company with the chain as long as of BRF, has one of the most complex logistical operations in Brazil. In 2013, this logistic movement recorded between 220 and 230 thousand tons per month distributed only in the domestic market, from 28 distribution centers and 48 transshipment points, with 2.8 thousand vehicles that performed an average of 30 thousand deliveries per day. For 2014, there will be growth of 12 new transshipment points and three new distribution centers. The major changes in 2013 happened in the operation of distribution centers. In february, BRF began operations at a new site in Duque de Caxias (RJ) and in march migrated from a warehouse operated by third parties to a warehouse with own operation in São José dos Pinhais (PR). In São Paulo, synergy of old CDs of Perdigão and Sadia was completed in september, with the requalification of the portfolio of each site: The DC of Embu started to serve the capital and Jundiaí the interior of the state, both operating all brands. The DC of Salvador gained an automated dispatch system, the most modern of the Company, with picking sensors that ensure eciency in the c onference and equate the demand for labor. Covering other areas that go beyond the supply, a new project will revolutionize this area in 2014. Called Phoenix, it is an initiative that crosses the areas of production, marketing, supplies, logistics and sales. The project includes a revival of the Company with a unique customer basis and a simpler process, applicable to all brands and geographies without bureaucracy. PRODUC TiON STRUC TURE The geographical capillarity of production units is a major competitive advantage of BRF, that wants to further increase its geographical distribution in the domestic market, optimizing resources and streamlining processes. In addition, its biggest and most modern margarine factory was inaugurated in December 2013. Located in Vitória de Santo Antão, 50 kilometers from Recife (PE), the unit had contribution of R$ 150 million. The plant is strategic for the logistics competitiveness and supply of products especially for the Northeast and North of the country for being centered between major markets in the region - Recife, Salvador and Fortaleza, in addition to having easy access to the port of Suape, which facilitates the arrival of raw material and product destination for northern via coastal route. This logistical advantage makes the final price of the product more competitive. PEOPLE Key element to the achievement of business success, BRF is aware that it just became a big company for the performance of its personnel and that will only keep this position in the market, in the society and in the communities in which it participates to continue giving attention to employee and valuing his work. This new phase will focus on improving the management of this important intangible asset, based on merit and on the clear definition of the role of each area and professional and the development of robust and sustainable processes. The focus is on the ecient f ormation of teams that operate globally without leaving aside the SSMA, this process pro-life that requires constant attention. Annual Report 2013 29 This weakness stems principally from factors such as stagnation in industrial output, a low level of sector competitiveness in overseas markets as well as declining investments and only a modest demand on the part of consumers. One of the key objectives of current economic policy, consumption failed to produce the expected results due to government focus on maintaining price increases within the inflation band target. In addition, the inflation rate measured by the Amplified Price Consumer Index (IPCA) was 5.9% in 2013, in line with a trend of relatively high inflation rates when compared with the central inflation target of 4.5%. This result frustrated government expectations of ending 2013 recording a lower inflation rate than 2012 (5.8%). The IPCA for 2013 also came in above what the market had been forecasting of approximately 5.5% (as per the Central Bank’s Focus report of January 2, 2013). During 2013, the Brazilian government implemented fiscal and monetary policies in an attempt to control inflation. These measures included the control of oil derivative prices, the reduction in electricity tari s to the consumer and tax breaks granted to the automobile and electrical-electronic goods sector. A further anti-inflation measure was to increase the Central Bank’s benchmark Selic interest rate. The Central Bank reported an accumulated Selic rate as at December 31, 2013 of 9.9%. This had a direct impact on the reduction of investments due to the greater attractiveness of government bonds and conversely on credit, by limiting supply to consumers. The reduction in personal credit ran pari passo with the decline in the Consumer Confidence Index (ICC). The ICC reported a fall of 6.1% in 2013 and was reflected in the deceleration of consumer expenditure. On the other hand, the recorded volume of delinquencies fell 4.4% in the month of December compared with 2012. This was the fourth consecutive decline and the sharpest fall since the inception of the historical series calculated as from January 2012 by the Credit Protection Service and the National Retail Directors’ Confederation (CNDL). In the supermarket sector, LCA Consultores (view as of January 2014 based on National Statistics Oc e – IBGE data) is expecting invoicing levels of sales in 2013 to show an improvement of 12% (against an increase of 16% in 2012). The consultancy estimates a more accelerated growth rate for 2014 (14% year-on-year), principally reflecting a reaction in sales volume. In relation to restricted nominal retail sales as a whole, LCA is forecasting year-on-year sector growth of 11% in 2014, growth levels similar to what was expected in 2013 vs. 2012. Brazilian exports A month-on-month comparison reveals an increase in volume and value of 5.4% and 4.2% (US$) respectively of Brazilian exports of chicken meat. For 2013 as a whole, shipments were slightly down on the total exported in 2012 in volume terms (-0.7%) albeit the improved average price permitted a growth of 3.4% in turnover. In the context of pork meat exports, 4Q13 posted a decline of 13.9% in volume and 9.6% in billings (US$) when compared with the preceding quarter. For the full year, there was also a decline in both parameters of 11% and 9.1%, respectively. Animal protein in the form of beef recorded strong growth in 2013. Shipments in 4Q13 reported quarter-on-quarter growth of 1.3% and a 19.7% year-on-year increase. For the full year, there was an improvement both in relation to export volume (19.5%) and in terms of US$ sales (13.6%) in spite of a decline in average prices relative to 2012. The volume of Brazilian chicken meat exports in 4Q13 amounted to 1.0 million tons. Annual export volume totaled 3.9 million tons corresponding to sales of US$ 8.0 billion. Saudi Arabia, Japan and China continued to account for the larger part of export transactions (together representing 36.3%). All three countries saw an increase in volumes in relation to Brazilian exports in 2012. Pork shipments in 4Q13 were 128 thousand tons. Exports for the full year were 517.3 thousand tons, with an increase of 2.2% in average price and equivalent to sales of US$ 1.4 billion. In spite of higher average prices, the reduction in sales is largely due to lower export volume to the Ukraine. Twice during the year, the Ukrainian authorities suspended Brazilian imports – the first time in 2Q13 and again in the middle of November. Russia and Hong Kong took approximately 49.5% of Brazilian pork meat exports by volume. Worthy of note in this context was the first shipment of in natura pork to Japan, the largest consumer market in the world and o ering major export potential. Beef was the highlight of the year with shipments in 4Q13 totaling 415 thousand tons. For the year as a whole, volumes of protein in the form of beef were 1.5 million tons on sales of US$ 6.7 billion. Brazilian exports to Russia, Hong Kong and Venezuela were the leading drivers of demand. 34 OPERATiNG PERFORMANCE PRODUCTION BRF produced 5.4 million tons during the year, 6.3% less than 2012 as a whole, due to the sale of a hog slaughtering unit in may 2013. In addition, in line with an adjustment of demand there was a decrease in the pork slaughter and lower production of processed products. PETS BY BREEB |GRI G4-FP9| new routes based on the economic potential of the regions were defined, allowing the most appropriate redistribution of sellers. Moreover, the operation gained productivity thanks to the technology and since july 2013 smartphones equipment used by sellers now have applications with better features that enable greater support and sales management. Always based on innovation, strategy enables synergy and productivity in the operation of the internal market, through intelligence logistics regionalizing factories and distribution centers, making distribution cheaper and more ecient. Focused on market development, BRF pursues three directions: conquer new customers, promote new consumption occasions and new uses, and add new benefits. Between releases of the internal market of 2013, the Greek yogurt of Batavo, which increased from 1% in June to 8% of market share at the end of the year, and the lines Arroz Mais, Pizzeria and Sandubas Hot Pocket, in the convenience platform were the highlight. Revenues from the domestic market reached R$ 13.0 billion, 2.8% more than 2012 with more representative growth in the first half of the year. Volumes were 13.0% smaller and had an operating profit of R$ 1.3 billion in this segment 30.3% higher, moving the operating margin to 10.2% versus 8.0% in 2012. If we make the same analysis and withdraw other sales from the numbers of the internal market we pass to R$ 12.0 billion in the year, 2.7% higher compared to the previous period, with volumes 9.5% lower mainly due to the increase in average price, which was 15.2% in the period. The operating result would be 10.7% compared to 8.4% in the same period last year. INTERNATIONAl MARKET For the international market, 2013 was a year of significant challenges when BRF pursued more intensely transforming from large exporter to a global company, aiming to be able to act with deep knowledge of local consumers and customers in markets defined as strategic, while replicates in those markets the pillars of its operating model in Brazil. Deviating from the idea of conquering all markets from an export platform, the mission evolved to establish leadership positions in specific regions in which the fundamental pillars of brands, distribution and product quality can ensure profitability and growth coveted by shareholders. A new organizational model was defined with the creation of the position of International CEO and there was an intensification of talent management with a view to greater cultural diversity and deepening of the knowledge of consumers globally. The international situation remained challenging, with a backdrop of depressed prices in some major markets, as well as the continuation of the gradual loss of competitiveness of Brazil. Nevertheless, the Production Ch. (%) Poultry Slaughter (million of heads) 1,796 1,792 - Pork/cattle slaughter (thousand heads) 9,744 10,874 (10) Production (thousand t) Meats 4,102 4,269 (4) Milk 802 989 (19) Other processed products 510 522 (2) Feed and concentrates (thousand) 11,036 11,832 (7) INTERNAl MARKET The aim of making BRF a company directed to the customer and the consumer guided all the work of the internal market in 2013. To enable the full success of this purpose, the organizational structure was restructured, including the creation of the oc e of Brazil CEO to lead redesign of all processes, as well as the reorientation of go-to-market process (GTM). The aim is thus to improve the quality of service so that the customer perception achieves a maximum level of satisfaction within the next few years. The model developed to establish excellence in service is based on an evolution in the way of understanding the business, which is now seen three-dimensionally in the category, geography and channel. Thus, the service provided to the same customer began to consider di erent aspects, because not always a product or service well accepted in the south region, for example, is part of the consumption habit in the northeast region. The change addresses customization without complexity with simplified procedures and adoption of criteria to intensify eciency and agilit y. The new GTM model consolidates sales, creating the figure of BRF seller, prepared to o er a complete portfolio, gathering Sadia, Perdigão, Batavo, in natura and other brands together. Aiming to gain productivity, areas in which sellers did not arrive were mapped and Annual Report 2013 35 international market has reached better results than 2012. The economic situation was defined by higher grain prices than anticipated, however, the exchange rates also fluctuated above expectations, reestablishing some right balance of profitability equation, allowing end the year with exciting prospects for 2014. The international strategy was revised within BRF-17, becoming more assertive in its objectives: growth through continuous qualification of product portfolio, development of markets and channels, and greater penetration of products with strong brand. The long-term plan includes balanced growth by organic growth of the operations and selective acquisitions in key regions such as the Middle East, Latin America and Asia. In 2013, the Company exported 2.5 million tons, reporting growth of 1.5% in relation to 2012. Important price hikes successfully passed on during the year (15.9%) had the contribuition of a devaluation of the Real in 10.4% and resulted in a growth of 12.9% in net export revenue to R$ 13.1 billion. Despite some adverse factors impacting Company performance during the year, the quest for a better return even at the expense of volume, in the end produced a positive global result. The Company ended the year reporting operating profit of 3.0%, an improvement on the 1.3% in 2012. Saudi Arabia remains the main export destination of whole chicken, totaling 48.3% of the volume exported to the Middle East. Importantly, the cooperation agreement signed between BRF and Americana Group in late december, by which companies are conducting a strategic analysis in order to act collaboratively in the region. Below, comments on key markets: Middle East - This region includes the most relevant part of the countries of the “block” called MENASA (Middle East, North Africa and Southeast Asia) that integrate the most strategic region for the internationalization process of BRF. Leader in the region, with strong brands and increasingly consolidated distribution model, the Company began in 2012 the construction of the food processing plant in Abu Dhabi, United Arab Emirates, scheduled to open in mid-2014. With investments of US$ 160 million, the plant will have a production capacity of approximately 80 thousand tons /year between breaded products, hamburgers, pizza, processed and marinades. Local production of processed food also allows o ering flexibility and adaptation of products to regional demands and expansion of portfolio in the food service channels. It is noted that in 2013 there was growth of 7.9% in net revenues and a decrease of 2.3% in volume in the aforementioned region. Africa - Africa established itself as one of the major potential markets of BRF due to increasing consumption of animal protein. Currently, we export to Africa products made in more than 30 factories in Brazil in partnership with local distributors in Morocco, Libya, Ghana, Congo, Angola, Mozambique, Mauritius, Seychelles and 15 other countries. Over the past two years, we expanded the sales team and created a regional marketing department, which developed in 2013 campaigns to strengthen Sadia brand. For the year, we obtained net income 2.5% higher even after a fall of 8.2% in volume exported by BRF. The last half was marked by high inventories of griller in Angola, Africa’s main market. Libya, another major importer of griller, is going through financial diculties, r eflected in lower volumes. 36 Far East - The Japanese market su ered continued high inventories recorded in 2012, which pushed prices and margins, but there was improvement at the end of the year and the trend for 2014 is normal inventories. The pork market opened in june and BRF was the first brazilian company to export pork to Japan. The opening of a trade oc e in Seoul, South Korea, will strengthen the goal of expanding its customer portfolio and developing new markets in the region. The year 2013 was marked by net revenues of R$ 2.7 billion, an increase of 13.4% compared to 2012. Yet compared with the previous year, there was an increase of 2.2% in volumes. Americas - After taking control of Quickfood in Argentina, owner of brand Paty, leader for burgers, and production of companies as Avex and Dánica, BRF worked in 2013 on the integration of these businesses and unification of processes, using the distribution chain to expand the marketing of brands Paty and Sadia in Argentina, Uruguay, Paraguay and Chile. Despite the adverse economic environment and increasingly complex environment of business in Argentina, the main market in the region, the Company remains convinced of the merits of long-term performance of the Southern Cone region where it holds solid portfolio of brands, distribution and local production capacity. In the full year net revenue increased 50.4% and volume 27.4% due to contribution of Quickfood in the results fully in 2013. Europe/Eurasia - In 2013, there was an improvement in product mix and price recovery, especially in the second half, when they experienced the first conclusive signs of an economic recovery on the continent. A new line of high quality products made from chicken breast of brand Chixxs, such as nuggets, developed in Plusfood plant, was well received in the UK and Benelux (Belgium, Netherlands and Luxembourg) markets. Italy also started to grow with brand Speedy Pollo with a quite interesting distribution model to be replicated in other markets in the region. In 2013 there was a decrease in the volume of 3.6% with increase of 8.9% in net revenue, result of a higher average price. Germany, Great Britain and Netherlands remained as the main destinations of BRF in the market, totaling together 60.9% of exports of the European block. In Eurasia, there is a decrease of 26.8% and volumes and 13.1% of reduction in net revenue. The year was marked by two Ukrainians bans on Brazilian exports, allegedly for health issues, one in the second quarter and another in the fourth quarter. DAIRY The Brazilian dairy product market rose 16.3% reaching approximately R$ 18.4 million driven largerly by the yogurts, fermented milks, petit suisse and powdered milk products, data Nielsen. The dairy segment of BRF has 10.8% of interest in share value, keeping the 3rd place, behind Nestlé and Danone. The company’s strategy to focus on a mix of higher added value with reduced dependence on UHT milk permeated the year 2013, which helped the business have more positive results. In the full year of 2013 vs 2012 we had increase by 3.5% in net sales totaling R$ 2.8 billion, with volume 15.4% less than and average price 24.2% greater than 2012. The average cost was 19.3% above, driven by the high cost level of milk collection in the field during the year. Operating income reached R$ 60.1 million, representing an increase of 2.3 percentage points. FOOD SERVICES The year 2013 was marked by significant challenges for the food service market and for our business area focused on this market. Macroeconomic factors - such as inflation in services, occupancy costs of commercial space and labor and reduction of income available - negatively impacted consumption of the new middle class, which in recent years has gained access to food courts, but could not make this a habit. Moreover, the lack of security was vital for the result of first semester: street protests and robberies in restaurants influenced the 10% drop in consumption of food outside home in São Paulo, major national market. However, two key issues have led to an increase in the contingent who chooses to eat out: increasingly professionalized growth of structured chains, through franchises with contracts with a maturity of medium term implementation, and the evolution of procurement centers industry, which expands on a large scale, especially in the countryside, driving strategy to expand Food Services transactions beyond the Rio-São Paulo. For BRF, the food service business in 2013 was focused on the optimization of operations. The focused look at internal processes led to the capture of synergies in the sales force: 75% of the sales team was unified throughout the year and is expected to complete 100% in early 2014. The innovation was directed at the concept of professional portfolio, developing specific products for the food service and it does not necessarily replicate the retail products. In this conception, the highlights are Creme Culinário Elegê and Chicken McBites. The first gathered milk and vegetable base in a tasty alternative to cream in cooking savory recipes such as estrogonofes, lasagne, pies and pastries also in sweet recipes like cakes and pies. The second consists of small cubes of breaded chicken breast of McDonald’s, launched in June and delivered in over 700 chain restaurants in Brazil, Paraguay and Uruguay. The structure of relationship service and sales sta training were also expanded during the year, as well as the amount of chefs , who also had a mission to patronize the six finalists of the contest Chef of the Future. Proposed by BRF in partnership with colleges Anhembi Morumbi, FMU and Senac São Paulo, the contest challenged students of Gastronomy from these schools of São Paulo to create a product that facilitates the everyday of life of cooks: 200 applicants submitted proposals, surpassing by 42% the initial expectation of 140 subscriptions. In 2014, the contest will have national reach. The pursuit of productivity through excellence in performance will also continue in 2014, when new segmentation that classifies customers by value and not by type of business will be implemented. With a totally dedicated performance, the sale of kits had considerable growth in the year (16%) and was closed with record advance, enabling excellence in delivery logistics and after sales of more than 2 million kits. Thinking about the needs of customers, Perdigão brand betted on innovation and convenience, with thermal backpacks in some of its kits for the customers to carry their gift more comfortably. Brand Sadia brought the signature of designer Marcelo Rosenbaum in its kits, following the contemporary, sophisticated line, betting on the versatility of a bag that can be used in three di erent ways: shoulder bag and backpack. In the international market, in 2014 we will begin the expansion of the model by assessing the markets of Europe, the Southern Cone and the Middle East where there is already a team, structure and some volume. In the full year of 2013 vs 2012 we ended with revenue growth of sales of 3.1%, reaching R$ 1.6 billion, even with volume 5.7% lower due to the reflection of the economic scenario presented. The average cost was 7.9% above the level of 2012. Operating profit was 7.5% above reaching R$ 177 million, reflecting the e ort to reduce operating expenses. 38 FiNANCIAL AND ECONOMIC PERFORMANCE Net operating sales: In 2013, net operating revenue reached R$ 30.5 billion, an increase of 7.0%, benefited mainly by the good sales performance achieved in the first half of the year in the domestic market and revenue recovery in the external market (benefiting from further devaluation of 10.4% of the Real against US Dollar). Average prices increased by 15.6% in the period compared to 2012 with a 7.4% lower volume. Cost of Sales (COGS) Cost of sales increased by 4.0%, to R$ 23.0 billion. The main increases were registered in the following items: 1) hand labor, 2) soybean meal, 3) increase indexed items for exchange such as: packaging, vitamins, 4) freight. Gross Profit and Gross Margin Gross profit totaled R$ 7.6 billion, an increase of 17.3% compared to the previous year, with gross margin of 24.8% against 22.6%, depending on the onlending of price and improvement of mix in the domestic market, and and feeding conversion yield improvements in slaughter. Operating Expenses Operating expenses totaled R$ 5.1 billion, an increase of 8.1% especially impacted by the increase in administrative costs of hiring external consultants to support the projects of the Acceleration Plan and Strategic Planning of BRF, in addition to increases related to IT (Information Technology). We also have some impacts because of higher costs related to Christmas marketing in the 4Q13. Other operating expenses In the light of CPC 33, which retroactively amended the accounting policies previously adopted for measuring and disclosing employee benefit plans, the figure shown in the other operating expenses account for 2012 has been adjusted. The amount for the item in question was increased from R$ 179.6 million to R$ 245 million in 4Q12 and from R$ 381 million to R$446 million for the full year 2012. The principal adjustments were in the complementary pension defined benefit plan – FAF, amounting to an expense of R$85.4 million and a revenue of post-employment benefits – Healthcare Plan of R$19.9 million. In 2013, we recorded some non-recurring expenses arising from the Restructuring Plan and impacting this line. These expenses included adjustments to personnel as a whole and executive sta and the engagement of c onsultancies amounting to R$ 71.1 million in 4Q13. In 4Q13, we froze some investments for increasing capacity as part of our strategic plan and have already provisioned the partial impact representing R$34.6 million to this end. A further R$6.1 million was provisioned in the quarter for the rationalization of Domestic Market and Food Service SKUs. These non-recurring expenses totaled R$111.7 million impacting other operating expenses of R$ 193.6 million in the quarter and of R$ 535 million in the full fiscal year. This translated into a decrease of 21% in the quarter but an increase of 20% for 2013 as a whole compared with the adjusted number for 2012 (as mentioned above). Annual Report 2013 39 In the light of the high level of exports, the company conducts operations in the derivatives market with the specific purpose of currency hedging. Operating income before financial and operating margin In 2013, we had an operating income before financial income of R$ 1.9 billion, 48.1% above the income recorded in 2012, with 1.8 improvement of percentage point in operating margin reported. This is mainly due to the gradual recovery of revenue in the domestic market and the devaluation of the exchange rate, which helped the income in the external market. Financial expenses The net financial expenses amounted to R$ 259.7 million in the quarter, 185.5% more than 4Q12 and R$ 747.5 million for the 12 month period 2013, 31.0% higher than 2012. This increase was largely due to the higher gross debt and interest charges as well as the impact of the foreign exchange translation e ect. In the light of the high level of exports, the company conducts operations in the derivatives market with the specific purpose of currency hedging. In accordance with hedge accounting standards (CPC 38 and IAS 39), the company uses financial derivatives (for example: NDF) and non-derivative financial instruments (for example: foreign currency debt) for hedge operations and concomitantly, to eliminate the respective unrealized foreign exchange rate variations from the income statement (under the Financial Expenses line). The use of non-derivative and derivative financial instruments for foreign exchange protection permits a significant reduction in net currency exposure of the balance sheet, this reverting an exposure with a sold position of USD 80.4 million “sold” in 3Q13 to a USD 28.7 million “bought” position at the end of the fourth quarter. On December 31, 2013, the non-financial derivative instruments designated as hedge accounting for foreign exchange cover amounted to USD 600 million. In addition, the financial derivative instruments designated as hedge accounting according to the concept of a cash flow hedge for coverage of highly probable exports in their respective currencies, totaled 793 million + EUR 107 million + GBP 33 million and also contributed directly to the reduction in currency exposure. In both cases, the unrealized result for foreign exchange rate variation was booked to other comprehensive income. As of December 31, 2013, the company’s net debt was R$ 6.8 billion, 3.4% less than reported for December 31, 2012, resulting in a net debt to adjusted EBITDA ratio (last twelve months) of 1.87 times. 40 Equity The equity income generated by the interest in income of aliat es and Joint Ventures in 2013 represented a gain of R$ 13.3 million compared to a gain of R$ 22.4 million in the previous year, representing a reduction of R$ 9.1 million, mainly due to the income of the aliat e Federal Foods. Income tax and social contribution In the period the expenditure totaled R$ 145.3 million against a revenue of R$ 26.4 million in the previous period, representing a negative e ective rate of 12.0% and positive of 3.3%, respectively. The main factors that lead the Company to have a less than the nominal e ective rate are related to the tax benefit on payment of interest on shareholders’ equity, investment subsidies, and exchange variation on investments abroad. Interest of minority shareholders Income attributable to minority shareholders of subsidiaries in Argentina, Middle East and Europe, represented in 2013, R$ 4.4 million negative against R$ 7.4 million negative in the same period last year. Net Income and Net Margin In 2013 we reached R$ 1.1 billion net income, 38% more than in 2012, with net margin of 3.5% compared to 2.7% in 2012, reflecting the best scenario for exports of the Company, summed up to the onlending of domestic prices, mitigating the pressure of gross margin even with consumption decline in the domestic market. EBITDA Adjusted EBITDA totaled R$ 3.6 billion, 35.3% more than the same period in 2012, with adjusted EBITDA margin of 11.9% compared to 9.4% recorded in the full year of 2012. EBITDA reached R$ 3.1 billion in the full year (2013), 37.2% more than total of 2012, with EBITDA margin of 10.3% compared to 8.0%. Incentives BRF enjoys fiscal and financial incentives at the federal, state and municipal levels, as an incentive to local production or marketing and socioeconomic development of the regions, usually with an o setting investments in generation of direct and indirect jobs. At the federal level, we highlight the Reintegra programs, payroll exemption for poultry and pork industries, and incentives for technological innovation of the Law of Goods (Law no. 11,196). Incentives received at the state level are linked to the Tax on Circulation of Goods (ICMS) and created to attract investment, as Fomentar (GO), Prodepe (PE) and Prodeic (MT). |GRI G4-EC4| ADDED VALUE The value added that reflects the aggregated wealth by business activity, totaled R$ 11.7 billion, 15% more than the previous year. The value represents the di erence between gross revenue of BRF and the amounts paid for materials and services purchased from third parties, depreciation and amortization. Of the total, 32.0% were distributed to government and society, as taxes and contributions; 38.4% to employees (salaries, benefits and payroll taxes); 20.5% to lenders (financial expenses and interest) and 9.1% to shareholders (interest on shareholders’ equity and withholding). ADDED VALUE DISTRIBITION EBITDA (ADJUSTED) R$ million R$ million AVD Ch. % Ch. % Human Resources 4,475 4,035 11 Net income 1,062 770 38 Taxes 3,741 3,520 6 Income tax and social Interests 2,392 1,852 29 contribution 145 (25) - Interest on shareholders’ Net financial expenses 748 571 31 equity 724 275 164 Depreciation and Withholding 338 495 (32) amortization 1,176 967 22 Interest of minority EBITDA 37 shareholders 4 7 (41) Other operating results 505 413 22 Total 15 Equity Accounting (13) (22) (39) Non controlling shareholders 4 7 (37) adjusted EBITDA 35 DEBT PROFIlE R$ million As of 12.31.13 As of 12.31.12 Debt profile - R$ million Current Non current Total Total Ch.% Local currency (2,415) (1,657) (4,073) (3,890) 5 Foreign currency (638) (5,827) (6,466) (5,882) 10 Gross debt 8 Cash investments Local currency 935 155 1,091 1,209 (10) Foreign currency 2,663 - 2,663 1,545 72 Total cash investments 36 Net accounting debt Exchange rate exposure US$ million SALES Thousand tons R$ million Domestic market Ch.% Ch.% In Natura (12) 8 Poultry 275 329 (16) 1,492 1,351 10 Pork/beef 132 134 (2) 947 911 4 Processed (9) 1 Other sales (29) 5 Total (13) 3 Thousand tons R$ million Exports Ch.% Ch.% In Natura (4) 8 Poultry 1,750 1,795 (3) 8,262 7,569 9 Pork/beef 268 306 (13) 1.897 1,867 2 Processed 20 34 Other sales 55 9 529 56 8 627 Total 2 13 Thousand tons R$ million Dairy Ch.% Ch.% Dry division 543 700 (22) 1,446 1,475 (2) Fresh and frozen division 253 278 (9) 1,282 1,178 9 Other sales 103 85 21 80 60 33 Total (15) 3 Thousand tons R$ million Food Service Ch.% Ch.% Total (6) 3 Thousand tons R$ million Total Ch.% Ch.% (7) 7 42 CASH FLOW R$ million Ch.% Operating Activities Result for the fiscal year 1,062 770 38 Adjustments to the result 2,666 2,837 (6) Changes in assets and liabilities Accounts receivable from clients (188) 90 - Inventory (111) (362) (69) Biological Assets 165 (215) - Interest on Shareholders' Equity received 22 9 148 Suppliers 402 669 (40) Payment of contingencies (285) (203) 40 Interest payments (568) (495) 15 Payment of income tax and social contribution (2) (98) (98) Salaries, social obligations and others 156 (561) - Net cash provided by operating activities 36 Investment Activities Financial investments 125 46 175 Investments in restricted cash (6) (14) (56) Acquisition of companies - (11) - Capital Reduction (18) - - Other investments (55) (52) 7 Acquisition of fixed assets (1,268) (1,884) (33) Acquisition of biological assets (502) (494) 2 Revenue from the sale of fixed assets 266 51 419 Intangible investments (55) (15) 273 Cash from (invested) investment activities Financing activities Loans and financing (153) 911 - Interest on shareholders' equity (579) (440) - Acquisitions of treasury shares (79) - - Selling of treasury shares 53 13 296 Goodwill on acquisition of non-controlling shareholders - (34) - Cash from (invested) in financing activities - Currency variation on cash and cash equivalents 43 Net increase (decrease) in cash held Cash and cash equivalents at the beginning of the period 1,931 1,367 41 Cash and cash equivalents at the end of the period 3,128 1,931 62 Annual Report 2013 43 INVESTM ENTS Investments in Capex during the quarter amounted to R$ 376.8 million, 44.3% less than the same period in 2012 and directed to growth, eciency and suppor t projects. This amount includes R$ 120.1 million of investments in biological assets (breeder stock) for meeting the requirements of growth projects. For the fiscal year as a whole, investments (CAPEX) amounted to R$ 1.5 billion, R$ 501.8 million of this as investments in biological assets. In addition, during the period, there were a further R$ 164.8 million in leasing operations and R$ 22.5 million in acquisitions and other investments. Principal disbursements were made to investments in increased production capacity in Videira (SC), Ponta Grossa (PR), Paranaguá (PR), Tatuí (SP) and Uberlândia (MG); new plants under construction: margarine (Vitória do Santo Antão- PE); cheeses (Três de Maio - RS); expansion of slaughtering facilities at the industrial units of Nova Mutum (MT) and Dourados (MS); and the processed product plant in the Middle East. Investments also went to projects involving automation, improvement in processes, expansion of product lines and support facilities. The reduction in Capex reflects the Company’s project prioritization in line with its strategy, this merely representing a switch in focus towards improving processes through investments in logistics and systems (IT). 46 PERFORMANCE ON THE BM&FBOVESPA Closing prices (R$) 49.25 42.19 Stock trading volume (millions) 524.6 584.0 BRFS3 change 16.7% 15.8% Bovespa index (15.5%) 7.4% IGC (2.0%) 19.0% ISE 1.9% 20.5% PERFORMANCE ON THE NYSE Closing prices (US$) 20.87 21.11 ADR trading volume (millions) 359.1 480.6 BRFS change (1.1%) 8.0% Dow Jones index 26.5% 7.3% Annual Report 2013 47 Major employer of agribusiness - with over 80% of jobs in small towns - BRF boosts local economies and contributes to the development of society. With the complex merger between Sadia and Perdigão concluded and the requirements of the Performance Commitment Instrument (TCD) agreed with the Administrative Council for Economic Defense (CADE) met, the employees were able to adapt to the dynamic of a new Company and to change in Board of Directors’ expectations due to the result combined with the concept of meritocracy. A pillar of planning BRF-17 in the area of human resource is the talent management with the concept of meritocracy assuming importance in variable remuneration in the coming years, and the construction of a short and long term succession map. Complete performance cycle will be adopted in the organization attracting, retaining and developing people. Major employer of agribusiness - with over 80% of jobs in small towns - BRF boosts local economies and contributes to the development of society. The hiring practice prioritizes applicants from the town in which the position is vacant. Leadership development programs are maintained at various hierarchical levels, such as: Leaders Training, E-learning for Leaders Integration, Leadership Development Program (LDP). NUMBER OF EMPLOYEES BY REGION |GRI G4-10| Region Center Middle Job type Total North Northeast West Southeast South Latam Asia Africa Europe East Indefinite term 105,240 302 3,917 26,899 29,413 44,709 Definite term 712 4 177 33 465 33 Trainees and apprentices 1,584 16 89 395 276 808 Sta outside Brazil 4,186 3,035 24 13 505 609 Outsourced 9,395 2 315 2,468 1,274 5,336 Total 24 13 NUMB ER OF EMPLOYEES BY GENDER |GRI G4-10| TURNOVER BY REGION |GRI G4-LA1| Gender Region Hirings Dismissals Job type Male Female North 74 85 Indefinite term 62,958 42,282 Northeast 1,140 840 Definite term 560 152 Center West 13,390 13,689 Trainees and apprentices 796 788 Southeast 5,506 7,095 Sta outside Brazil 3,369 817 South 12,471 15,065 Total Abroad N/A N/A * Currently, the Company does not have this information of third parties segregated. The Portal of Third Parties is in the final stage of construction and is scheduled to be implemented in the first half of 2014, allowing for greater traceability and information and BRF third party profile management. 50 TOTAL TURNOVER |GRI G4-LA1| Number of dismissals 31,035 35,385 36,774 Turnover 2.07% 2.34% 2.36% NEW HIRES AND TURNOVER |GRI G4-LA1| Between 30 Less than 30 and 50 years More than 50 Male Female years of age of age years of age Total number 19,314 13,267 22,738 9,532 311 Rate (%) * 18.2 12.5 21.4 9.0 0.3 * Rates are calculated based on the total number of employees at the end of the reporting period, only Brazil. TURNOVER BY GENDER AND AGE |GRI G4-LA1| Less than 30 Between 30 and More than 50 Year Male Female years of age 50 years of age years of age 2013 21,840 14,934 21,747 13,993 1,034 RETURN TO WORK AFTER MATERNITY/PATERNITY LEAVE |GRI G4-LA3| Retention VS Discrimination by gender Women Men Total employees entitled to take maternity/ paternity leave* 100% 100% Total employees who took maternity/ paternity leave 3,005 - Total employees who returned to work to after taking maternity/ paternity leave 3,005 - Total employees who returned to work after maternity/paternity leave and continued to be employees twelve months after their return to work 2,312 - Rates of return to work and retention of employees who took maternity/paternity leave 77% - * 100% of all employees (indefinite+ definite + part-time) / For paternity leave five days are granted, according to current legislation in Brazil, having no impact (this period of absence) on the professional life of the employee. EMPL OYMENT AND REMUNERATION Currently, social and salary negotiations occur every 12 months (according to the base date of categories/ regions) and regular meetings are held with focus of preventive and proactive role on conduction of local and corporate issues during the term of the Agreement or Collective Bargaining. BRF keeps negotiations with more than 90 unions, and currently it has 77 agreements and 20 collective bargainings. In Brazil, 100% of the employees are covered by agreements and represented by the Union of Workers in the Meat and Derivatives, Dairy and Derivatives Industry, Food Industry and The Like and unions of sellers and sales promoters in their respective cities in Brazil. Moreover, in all Brazilian municipalities with operation of BRF there is a labor union representing the workers. Abroad, labor laws of each country of operation are considered corporate guidelines, and in which where there is a workers’ representative body, 100% of employees are covered by collective bargaining agreements. |GRI G4-11| The remuneration policy does not distinguish gender, race or religion. The salary practice adopted is based on the market and the factor that can di erentiate employee salaries are determined by performance and length in the Company, and all employees receive more than the national minimum salary. The lowest salary recorded on December 31, 2013 considering a workload of 220 hours per month was R$ 715.00, i.e. 5.5% above the national minimum salary. The definition of minimum salaries depends on collective bargaining, which are claimed annually by unions of categories. |GRI G4-EC5| To fill the vacancies of leadership, BRF has as premise internal recruitment and local succession line, provided for the standards of Attraction and Selection.
